Citation Nr: 1223593	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-15 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected thoracic spine degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran had a period of initial active duty for training from June 1983 to July 1983 and served on active duty as a member of the Utah National Guard from October 1984 to August 1990, August 2002 to July 2003, June 2006 to January 2008 and February 2008 to September 2008.  Service in Southwest Asia is evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran's March 2008 claim for service connection for a thoracic spine disorder was granted in a May 2008 rating decision that evaluated the disability as 10 percent disabling.  The Veteran disagreed with the evaluation and perfected an appeal.  In a January 2010 rating decision, the RO granted an evaluation of 20 percent effective from the effective date of service connection.


FINDINGS OF FACT

The Veteran's thoracic back disability is manifested by complaints of pain and flare-ups, flexion limited at its worst to 50 degrees with pain beginning at 20 degrees, without incapacitating episodes.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating in excess of 20 percent for service-connected thoracic DDD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran injured his back during active duty service and generally contends that his symptoms should be rated at a disability rating higher than the currently assigned 20 percent disability rating. 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

The Board observes that the Veteran's increased disability rating claim arises from the Veteran's disagreement with an initial disability rating.  The United States Court of Appeals for the Federal Circuit and the Court have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Board finds that the Veteran has received all essential notice and has had a meaningful opportunity to participate in the development of his claim.  See Conway v. Principi, 252 F.3d 1369 (2004). 
The record shows that the RO has obtained the Veteran's service treatment records and VA treatment records, and that the Veteran has received two compensation examinations regarding his service-connected back disability.  The examination reports are adequate as they were based on a review of the history, a physical examination, and as sufficient information was provided to allow the Board to render an informed determination.

The Veteran seeks a disability rating in excess of 20 percent for his service-connected back.  Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2011) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).  

In sum, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that when rating spine disabilities, the Board must discuss any additional limitation of motion that a veteran has due to pain, weakness, or fatigue.  Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

Service treatment records reflect that, in September 2002, the Veteran hurt his back while moving a desk.  The midsection of his back just below the shoulder blades was tender and hurt on being touched or on bending down.  Physical examination showed he had full range of motion with discomfort on palpation.  Deep tendon reflexes were intact, and he had good strength with normal sensation.  The assessment was upper back pain with spasm.  In November 2002, he reported that he did not have radicular symptoms.  He had full range of motion and the neurological examination was normal.  The diagnosis was possible thoracic disk disease.   A December 2002 MRI report showed impressions of small central disc protrusion at T6-7 indenting the ventral surface of the cord without causing cord compression or spinal canal stenosis, mild diffuse posterior annular disc bulge at T8-9 without nerve root compression or spinal canal stenosis, small central and right paracentral disc protrusion at T11-T12 with mild flattening of the right anterolateral surface of the thecal sac without causing cord compression, no spinal canal stenosis, and mild right enural foraminal narrowing.  

In December 2006, the Veteran reported two to three years of upper back pain which was worse during the past two to three months.  He described it as a constant aching sensation with pain localized to the mid back, which was worse with arms raised.  He rated the pain as 3/10 at present and 6/10 at its worst.  It was noted that he was treated in the past with chiropractic care and injections and that his back pain was aggravated in Iraq during humvee transport/load bearing.  Upon examination, there was tenderness to palpation of the paraspinal in the thoracic spine between the scapula with no truncal numbness.  He had full forward truncal flexion.  A thoracic MRI was deferred as the history and exam were inconsistent with myelopathic/radicular symptoms originating from the thoracic spine.  The symptoms were more closely associated with chronic spondylosis.  An extended period of activity modification and rest from pain provoking activities was recommended as was 60+ days of dedicated physical therapy.  In January 2007, it was noted that he deployed in June 2006 to Afghanistan but developed increasing mid-back pain with paresthesias of the right hand and right thigh.  He was medevaced to Fort Gordon in December 2006 where physical therapy resulted in increased back pain with radiation to the shoulder and neck.   In February 2007, the paresthesia noted in the right anterior leg was noted to likely be a lateral femoral cutaneous nerve impingement around the waistline as he wore a heavy gun belt.  He was advised to wear loose fitting clothing around the waistline.  

EMG test results in March 2007 noted a history of right ulnar distribution parasthesias with a history of right carpal tunnel release.  The impression was "[s]uggestion of mild or intermittent ulnar neuropathy at the right elbow, not diagnostic of ulnar injury at present."  A March 2007 MRI report included an impression of large central disc protrusion at T6-T7 with indentation of the sac and cord, mild myelomalacia, and unremarkable neuroforamina.  In September 2007, it was noted that the Veteran had chronic thoracic pain located between his shoulder blades with "flairs" which lead to intractable back pain with over use.  He was status post facet injections to the area without improvement and also status post an extended course of physical therapy.  The Veteran noted a slight improvement for a short period of time with a return in baseline pain.  Surgical management was not recommended.  The physician had prescribed Voltaren, on which some improvement was noted and swimming for physical therapy.  On physical examination, pain was reproduced with palpation over the T5-8 spinus process.  The Veteran was seen in December 2007 for thoracic chest wall pain.  He was using minimal pain medications and carrying out the swimming program.  His reflexes were 2+ throughout, sensory function was intact and a transverse sensory level could not be demonstrated.  

The Veteran was seen for "interscapular discomfort" on March 31, 2008.  The VA neurosurgery consult report states that the Veteran had "a couple of motor vehicle accidents back in 2002 and began having some mid interscapular discomfort," and that "a couple of years later he was lifting a heavy desk and someone dropped the end of it and it hit him in the back."  The Veteran reported having subsequent chronic pain and he obtained treatment that included chiropractic and trigger point injection and one epidural injection to relieve the pain.  The Veteran reported that the treatments were only temporarily helpful and that in addition to the chronic back pain, he has felt "some numbness" in fingers on his right hand and in an area of the right anterior thigh.  The report states that the Veteran had "some diffuse tenderness in the thoracic spine in the interscapular region," without evidence of hypereflexia.  The examiner noted that a February 2008 MRI showed T6-7 disc displacement which caused "some displacement of the spinal cord of that level," but "there is no internal cord signal change."  The Veteran was diagnosed with "thoracic spondylosis with some disk displacement at T6-7 with no neurologic difficulties," and lesser disk displacement at T7-8 and T9-10.  The report states that the Veteran was informed that surgery was not indicated.  The physician reassured the Veteran that the numbness in the fourth and fifth fingers bilaterally was not related to disk displacement but rather an ulnar neuropathy that was developing at the elbows.  He was also informed that the little bit of numbness in the right anterior thigh was thought to be a meralgia paresthetica, as he had been told before, and this was not related to his disk displacement.  

An April 1, 2008, VA compensation and pension examination states that the Veteran injured his back when a desk fell on his "mid thoracic area."  The Veteran told the examiner that after the incident, he received orders to Afghanistan where, while wearing full gear, he aggravated his back injury when he rode in Humvees on bad roads.  The examiner reported the results of the February 2008 MRI as showing a "focal disk protrusion in the midline at T5-T7 causing a moderate degree of impingement on the spinal cord and cord deformation," without cord deformation or abnormal cord signal, and small protrusions seen at T7-8 and T9-10, and showing "mild, multilevel thoracic spondylitic changes."  

The Veteran told the examiner that "walking one-half mile or standing in formations is hard."  The Veteran reported pain every day of three or four out of 10, and that one-to-three times per week he experienced flare-ups of pain of five-to-seven out of ten that last a "couple of hours."  The Veteran stated that lifting, mowing the lawn, folding laundry or doing anything where his arms were in front of him would bring on a flare-up.  The Veteran stated that during a flare-up, he had increased pain and decreased range of motion but he told the examiner he was not sure how much of a decreased range of motion he experienced.  The examiner noted that there was no evidence of weakness, fatigue or incoordination and noted that the Veteran "denies any one-sided weakness or numbness or shooting pains down either leg," and that he did not have bowel or bladder changes and had no incapacitating episodes.  Shoveling snow and mowing the lawn would hurt his back and he could not move heavy things like the trampoline in the back yard by himself any more.  He was able to walk a one-mile loop two to three times per week without significant problems.  He was fulltime in the National Guard until July 2008 with a job mostly involving desk work which he could do.  On the weekends he was a first sergeant so he had more activity.  He tried to keep his formations short but could do his usual work.  

The examiner reported that the Veteran had normal posture and gait, no sign of spasm, but he did have "mid thoracic tenderness."  The examiner reported ranges of motion of: flexion to 80 degrees with pain from 30 degrees; extension of 35 degrees with pain at extremes; right and left lateral flexion and bilateral rotation of 30 degrees with "mild pain at extremes of rotation only."  The Board observes that normal range of motion of the thoracolumbar spine is flexion to 90 degrees; extension to 30 degrees; bilateral lateral flexion and bilateral rotation to 30 degrees.  See 38 C.F.R. § 4/71a, Plate V (2011).   The examiner also reported that "repetitive motion did not change [the Veteran's] symptoms."  The diagnosis was degenerative disk disease of the thoracic spine with chronic pain but no evidence of neurological compromise.  

An April 2008 VA physical therapy note states that the Veteran reported having "improved tolerance for sitting upright and can sit for 30 minutes."  The therapist further noted that "30 degrees specifically intensified his typical pain; extension painless; extension and flexion quadrants were painless."  

The Veteran stated in a December 2008 submission that the examiner's characterization of his back pain was not accurate.  He stated that after October 2006 he did 18 months of physical therapy, acupuncture, and hypnosis and used a Tens unit to treat his pain.  The Veteran stated, however, that none of the treatment "has made a significant improvement in my condition."  The Veteran stated that he had not had chiropractic care since May 2006.  The Veteran reported that he had "continued weakness and fatigue and can only do limited activity before he can no longer function;" he stated that normal activities "bring on incapacitating episodes due to pain, weakness and fatigue;" and, that he was "unable to do housework, yard work, shoveling snow, mowing or anything that requires holding erect and use [of] any type of motion."  The Veteran stated that if an activity required more repetitive motion, then he would experience more pain.

The Veteran had another VA examination in November 2009 and reported an ever present three out of ten dull aching sensation with rib pain.  The Veteran stated that his pain was aggravated if he did any work with hands out in front at shoulder level; sitting for 30-40 minutes; standing for 15-20 minutes; sleeping in any single position for longer than 4 and a half or more hours; and that even tying his shoe "is a chore."  The Veteran reported that he had flare-ups with increased pain that was sometimes sharp and radiated around his rib cage.  The examiner reported that the Veteran alleviated his pain by changing position and that he denied bowel or bladder incontinence, reported no incapacitating episodes and could perform self-care.  The examiner noted that the Veteran worked at a Sheriff's office and that he reported that they had modified his work to enable him to perform it.  The Veteran also reported that the National Guard had provided him a physical profile of no running or sit-ups.

The examiner reported the Veteran had normal posture and gait, normal strength and reflexes and normal sensory reaction.  The examiner reported thoracic spine tenderness from T-6 to T-10 that was greater on the right than on the left, and he noted that the Veteran showed paravertebral muscle pain with mild spasming on the right side.  The examiner reported ranges of motion of: flexion to 50 degrees with pain at 20 degrees; extension to 15 degrees; right and left lateral flexion of 25 and 30 degrees respectively; and bilateral rotation of 15 degrees.  The examiner further stated that the Veteran had "pain throughout the other ranges of motion with only exception being flexion" which was reported to start at about 20 degrees.  Critically, the examiner reported that there was "no additional loss of range of motion or function due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups."

The Veteran's thoracic back disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  For diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a General Rating Formula for Diseases and Injuries of the Spine will provide that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings will apply.  

The General Rating Formula for Diseases and Injuries of the Spine provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
The Board must first consider whether another rating code is "more appropriate" than the one used by the RO.   See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO rated the veteran's claim using Diagnostic Code 5242 [Degenerative arthritis of the spine].  As noted above, VA examiners have diagnosed the Veteran's service-connected mid-back disability with thoracic spine degenerative disc disease with limitation of range of motion of the thoracolumbar spine and MRI evidence of impingement at T6-7, and smaller disc protrusion at T-7-8, T9-10.  After a review of the evidence, the Board determines that Diagnostic Code 5242 is the most appropriate diagnostic code for evaluation of the disability.  

Also as described above, the Veteran has contended that he has had incapacitating episodes, particularly during flare-ups.  The Board finds, however, that Diagnostic Code 5243 using the criteria of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not appropriate because Note (1) to this formula states that "for purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  There is no evidence that the Veteran's flare-ups have ever caused an episode that required bed rest that was prescribed by a physician or treatment by a physician.  Therefore, the Board will apply the criteria of Diagnostic Code 5242.

The Veteran seeks a disability rating in excess of 20 percent disabling.  Under the General Formula, A 40 percent rating for his mid-back disability is warranted when the evidence shows that his forward flexion of the thoracolumbar spine is 30 degrees or less or, shows favorable ankylosis of the entire thoracolumbar spine.  Higher ratings are available if there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  In this case, however, there is no evidence of ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Dorland's Illustrated Medical Dictionary (Dorland's) 94 (30th ed., 2003).  The Veteran is able to flex to 50 degrees and also has range of motion on extension, bilateral lateral flexion, and rotation.  Accordingly, anklylosis is not shown.  

Moreover, during both VA examinations, the Veteran had forward flexion in excess of 30 degrees, even with consideration of repetitive motion and with pain evidenced at 20 degrees.  While the Veteran reported that he had flare-ups of pain with additional limitation of motion, he was not sure how much decreased range of motion he experienced.  Repetitive motion testing did not reveal any additional limitation of motion nor was any additional range of motion loss shown due to pain, weakness, impaired endurance, fatigue or incoordination.  The Board finds the Veteran's reports of symptoms including pain and limitations with respect to activities involving the back credible, competent and probative, however, they do not show that he has limitation which more nearly approximates a 40 percent rating.  While he reported flare-ups of pain which reportedly result in additional limitation of motion, he was not able to indicate the additional limitation of motion experienced.  Importantly, neither examiner found any additional limitation of motion due to pain on repetitive use or due to other factors.  This is highly probative evidence against an increased rating as the examiners conducted testing, including repetitive testing, to determine his range of motion.  Since he has limitation of motion at its worst to 50 degrees with pain experienced at 20 degrees, the criteria for a 20 percent evaluation are met.  However, as additional limitation of motion to 30 degrees or less, to include due to pain on use or on flare-ups, is not shown, a higher rating is not warranted.  

Since the Veteran is rated under a diagnostic code pertaining to arthritis, the Board has also considered the criteria set forth in Diagnostic Code 5003, pertaining to degenerative arthritis.  However, as the Veteran is currently assigned a rating for his limitation of motion, a separate rating is not warranted pursuant to Code 5003 as that would constitute pyramiding.  See 38 C.F.R. § 4.14.  Moreover, a higher rating is not available pursuant to Code 5003.
 
The Board has also considered whether there is a neurological abnormality associated with the service-connected disability.  In that regard, the Veteran has reported that he has symptoms with respect to the right hand and right leg.  However, neither is attributable to his service-connected thoracic spine disability.  Specifically, the March 2008 VA neurology consult report states the examiner's opinion that the "numbness in the fourth and fifth fingers bilaterally . . . is not related to his disk displacement but rather an ulnar neuropathy that is developing at the elbows bilaterally."  Additionally, the right leg disability was attributed to meralgia paresthetica and not the service-connected disability.  The evidence does not otherwise indicate that he has a neurological abnormality associated with his service-connected disability and the Veteran specifically denied bladder and bowel incontinence.  For these reasons, the Board will not address whether any separate rating is appropriate for neurological disorders as none are shown to be associated with the Veteran's service-connected back.  To the extent that statements of the Veteran indicate otherwise, the Board finds that he is not competent as a lay person to diagnose a neurologic abnormality associated with a service-connected disability.  

In sum, the Board finds that since the initial date of service connection, the Veteran's thoracic back disability has been manifested by an overall disability picture that more nearly approximates that of limitation of flexion of the thoracic spine to greater than 30 degrees but less than 60 degrees, when taking into consideration pain on motion and pain after repetitive use.  As the criteria for a  higher rating are not approximated for any period of time, the Board further finds that staged ratings are also not appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
 
In this case, the Veteran reported that with respect to his military duties, he had difficulty standing in formation, and that his civilian employer had made adjustments to his duties.  The Veteran has reported various limitations experienced due to his back which ultimately result in painful motion.  These complaints and manifestations are reasonably contemplated by the rating criteria.  There is no indication that there is an exceptional disability picture that is not contemplated by the rating criteria.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 20 percent for service-connected thoracic spine DDD is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


